Exhibit 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is dated as of February 25, 2009, by
and between Arrowhead Research Corporation, a Delaware corporation (the
“Corporation”), and each of Bob G. Gower, Allison Gower Trust, Rachel Gower
Trust, Morganne Gower Trust, William A. McMinn (each, a “Holder” and
collectively, the “Holders”). The Corporation and each Holder are referred to as
a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Corporation and each of the Holders are shareholders of Unidym,
Inc., a Delaware corporation (“Unidym”);

WHEREAS, the Holders own shares of Series A Preferred Stock, $0.0001 par value
per share, of Unidym ( each, a “Unidym Share” and, collectively, the “Unidym
Shares”) in the amounts set forth on Exhibit A, attached hereto;

WHEREAS, the Holders each desire to exchange all their Unidym Shares (including
any such Holder’s Unidym Shares held or previously held in escrow but reduced by
the number of shares that are subject to the proper exercise of any right of
first refusal) for common stock of the Corporation, $0.001 par value per share
(each, an “Arrowhead Share” and, collectively the “Arrowhead Shares”); and

WHEREAS, the Corporation desires to exchange (the “Exchange”) one newly issued
and unregistered Arrowhead Share for each Unidym Share and the agreement of each
Holder to certain restrictions on the transfer and sale of any Arrowhead Shares
they receive pursuant to this Agreement (the Arrowhead Shares received in the
Exchange, referred to in this Agreement as the “Exchanged Shares”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Exchange.

(a) Exchange Ratio. The Corporation and each Holder hereby agree to exchange at
the Closing the Unidym Shares in the amounts set forth on Exhibit A, attached
hereto, for Arrowhead Shares in the following ratio: one Unidym Share for one
Arrowhead Share (1:1).

(b) Exchange. To effect this exchange, each Holder will deliver to the
Corporation the stock certificate or certificates representing the pro-rata
number of Unidym Shares together with duly executed stock powers related thereto
and the Corporation will deliver to each Holder a stock certificate or
certificates representing the pro-rata number of Exchanged Shares.



--------------------------------------------------------------------------------

2. The Closing.

(a) Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Neal, Gerber & Eisenberg,
LLP, Two North LaSalle Street, Suite 2200, Chicago, Illinois at 10:00 a.m.,
Chicago time, on such date as agreed to by the parties on or after the date the
conditions to closing set forth in this Agreement are satisfied (“Closing
Date”), or at such other place, date or time as the parties may mutually agree
in writing.

(b) Conditions to Closing of Holders. The obligation of Holders to consummate
the transactions on the Closing Date as contemplated by this Agreement shall be
subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:

(i) the Corporation shall have performed and complied in all material respects
with all obligations and agreements required to be performed and complied with
by the Corporation hereunder on or prior to the Closing Date;

(ii) the representations and warranties of the Corporation contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made as of such date;

(iii) the Corporation shall have delivered to each Holder one or more stock
certificates evidencing such Holder’s ownership of the Exchanged Shares to be
delivered on the Closing Date duly executed by the Corporation;

(iv) the Corporation shall have delivered to the Transfer Agent the instructions
and pre-authorizations described in Section 5(b) of this Agreement relating to
the acceptance of the opinion of counsel satisfactory to the Corporation
authorizing the removal of the legends from the Exchanged Shares after the
expiration of the Prohibited Period (as defined herein); and

(v) the Corporation shall have received all third party consents and all
authorizations, consents and approvals of any Governmental Authority necessary
to consummate the transactions contemplated hereby.

(c) Conditions to Closing of Corporation. The obligation of the Corporation to
consummate the transactions on the Closing Date shall be subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:

(i) Each Holder shall have each performed and complied in all material respects
with all obligations and agreements required to be performed and complied with
by each Holder hereunder on or prior to the Closing Date;

(ii) Holders shall have delivered to Corporation evidence and supporting
documents satisfactory to Corporation that the Holders have complied with or
obtained all necessary consents under the terms and conditions of the Amended
and Restated Right of first Refusal and Co-Sale Agreement, (the “ROFR and
Co-Sale Agreement”) to exchange all the Unidym Shares free and clear of any
Claims as required under this Agreement and with the requested assistance of the
Corporation in obtaining such consents as set forth in Section 10(c) of this
Agreement;

 

2



--------------------------------------------------------------------------------

(iii) the representations and warranties of each Holder contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made as of such date;

(iv) Holders shall have delivered to the Corporation a certificate or the
certificates representing all the Unidym Shares owned by Holder to be exchanged
on such date and related executed stock powers; and

(v) Holders shall have received all third party consents and all authorizations,
consents and approvals of any Governmental Authority necessary to consummate the
transactions contemplated hereby.

3. Representations and Warranties of the Corporation. The Corporation represents
and warrants to Holder as follows:

(a) Corporate Status. The Corporation is a corporation incorporated, validly
existing and in good standing under the laws of the State of Delaware with full
right, power and authority to execute, deliver and perform this Agreement.

(b) Authorization/Enforceability. This Agreement has been duly authorized,
executed and delivered by the Corporation and constitutes the valid and legally
binding obligation of the Corporation, enforceable in accordance with its terms
and conditions. The Corporation need not give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Governmental
Authority in order to consummate the transactions contemplated by this
Agreement.

(c) Non-Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which the Corporation is subject, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under the certificate of incorporation or bylaws of the Corporation, or any
agreement, contract, lease, license, instrument, or other arrangement to which
the Corporation is a party or by which it is bound or to which any of its assets
is subject.

(d) Consents/Approvals. No consent, approval, authorization, order, registration
or qualification of or with any Governmental Authority or other Person or entity
is required for the issuance and sale of the Exchanged Shares by the Corporation
to Holder or the consummation by the Corporation of the transactions
contemplated by this Agreement.

(e) Exchanged Shares Authorization. The Exchanged Shares have been duly
authorized and, when issued and delivered, will be duly and validly issued and
fully paid and nonassessable. Upon consummation of the transactions contemplated
hereby, good and valid title to the Exchanged Shares, free and clear of all
Claims, will be transferred by the Corporation to Holder.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties of Holder. Each Holder represents and warrants
to the Corporation as follows:

(a) Legal Capacity. Each Holder has full legal right, power and capacity to
execute and deliver this Agreement and to perform his, her or its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Holder, enforceable in accordance with its terms and conditions. Holder need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any third party or Governmental Authority in order to
consummate the transactions contemplated by this Agreement. Except as set forth
on attached Schedule 4(a), no Person has any community property rights by virtue
of marriage or otherwise in any of the Unidym Shares owned by such Holder. Any
such Person with community property rights has duly executed and delivered to
the Corporation at or prior to the Closing a copy of the consent attached hereto
as Exhibit C. If such Holder is not a natural person, it has been duly
organized, and is validly existing and in good standing, under the laws of its
jurisdiction of formation, and it has properly taken all corporate, limited
liability, partnership or other action required to be taken by such Holder with
respect to the execution and delivery of this Agreement and consummate the
transactions contemplated by this Agreement.

(b) Title to Unidym Shares. Holder is the lawful record and beneficial owner of
the Unidym Shares that will be transferred pursuant to Section 1 of this
Agreement with good and marketable title thereto, and the Holder has the right
to sell, assign, convey, transfer and deliver the Unidym Shares and any and all
rights and benefits incident to the ownership thereof (including, without
limitation, any registration or other rights pertaining to the Unidym Shares and
the shares of common stock underlying such securities), all of which rights and
benefits are transferable by the Holder to the Corporation pursuant to this
Agreement, free and clear of all Claims, except as set forth on the attached
Schedule 4(b). The exchange of the securities as contemplated herein will
(i) pass good and marketable title to all the Unidym Shares transferred pursuant
to Section 1 of this Agreement to the Corporation, free and clear of all Claims,
and (ii) convey, free and clear of all Claims, any and all rights and benefits
incident to the ownership of such securities (including, without limitation, any
registration or other rights pertaining to the securities and the shares of
common stock underlying such securities).

(c) Non-Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which Holder is subject, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, organizational document, bylaws, partnership agreement,
trust agreement, agreement any trust is bound by, contract, lease, license,
instrument, or other arrangement to which Holder, as applicable, is a party or
by which it is bound or to which any of its assets is subject.

(d) Consents/Approvals. No consent, approval, authorization, order, registration
or qualification of or with any Governmental Authority or other entity or Person
is required for the Exchange or the consummation by Holder of the transactions
contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

(e) Investment Representations.

(i) Holder qualifies as an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”)) and is acquiring the Exchanged Shares hereunder for its own account and
with no intention of distributing or selling the Exchanged Shares except
pursuant to a registration or an available exemption under applicable law.
Holder understands that the Exchanged Shares have not been (and are not being)
registered under the Securities Act by reason of their contemplated issuance in
transaction(s) exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof (including the rules and
regulations promulgated thereunder), and that the reliance of the Corporation on
such exemption from registration is predicated in part on the representations
and warranties of Holder hereunder.

(ii) Holder agrees that it will not sell or otherwise dispose of any of the
Exchanged Shares unless such sale or other disposition has been registered or is
exempt from registration under the Securities Act and has been registered or
qualified or is exempt from registration or qualification under applicable
securities laws of any State.

(iii) Holder understands that a restrictive legend consistent with the foregoing
set forth in Section 10(a) of this Agreement has been or will be placed on the
certificates evidencing the Exchanged Shares to be issued to it hereunder, and
related stop transfer instructions will be noted in the transfer records of the
Corporation and/or its transfer agent for the Exchanged Shares during the
Prohibited Period.

(iv) Each Holder represents that it is not an Affiliate (as defined herein) of
the Corporation and will covenant and agree that if it becomes an Affiliate, it
will promptly provide notice to the Corporation of such status and comply with
insider trading laws and policies and the applicable “control securities”
provisions of Rule 144 in addition to any other obligations set forth in this
Agreement.

(v) Each Holder has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risk of an investment
in the Exchanged Shares. Each Holder acknowledges that it has had access to all
information concerning the Corporation and Unidym and their respective
businesses, assets, liabilities, financial statements, and obligations which
have been requested and has been provided the opportunity to ask questions of
and receive answers from the Corporation and/or Unidym to fully and effectively
evaluate the Exchange and the transactions contemplated herein. Each Holder
understands that a new holding period for purposes of Rule 144 under the
Securities Act will be triggered with respect to the Exchanged Shares, and such
Holder is able to bear the economic risk of loss of the investment in such
Exchanged Shares and is able to afford a complete loss of such investment.

 

5



--------------------------------------------------------------------------------

5. Covenants.

(a) Current Public Information. The Corporation agrees to keep current in the
filing of its quarterly and annual reports as required under the Securities and
Exchange Act of 1934, as amended (“Exchange Act”), for at least 12 months from
the Closing Date in order to allow resales under Rule 144 of the Securities Act,
it being understood that the Holders shall remain subject to the contractual
lock-up and prohibited sales period set forth in this Agreement. The Corporation
shall notify Holders during any period it is not current with any such filing
and shall take all commercially reasonable steps to cure any such late filing in
a timely fashion.

(b) Pre-Authorization to Transfer Agent. The Corporation shall give instructions
to the Transfer Agent authorizing it on or after the date 12 months after the
Closing Date (i) to accept the form of opinion of counsel pre-approved by the
Corporation regarding the removal of the non-registered securities legend set
forth in Section 10(a) of this Agreement from any or all of the Exchanged Shares
and (ii) to remove the legend set forth in Section 10(a) of this Agreement
referencing the restrictions imposed by this Agreement from any or all of the
Exchanged Shares. The Corporation’s instructions and pre-authorization to the
Transfer Agent may not be revoked by the Corporation with respect to the opinion
for so long as the assumptions set forth therein are reasonably believed by the
Corporation to be correct and the form of opinion complies with applicable law
on the date it is to be relied upon by the Transfer Agent to remove the legend.
In the event the assumptions set forth in any such form of opinion are not
reasonably believed by the Corporation to be correct or no longer comply with
applicable law, the Corporation may rescind its pre-approval and instructions
until approved counsel has submitted an acceptable opinion. In the event that
the Corporation changes to a successor Transfer Agent, it shall give such
pre-authorization at the time of the appointment of the successor for as long as
any Exchanged Shares remain outstanding with restricted legends.

(c) Removal of Legend. The Corporation shall use commercially reasonable efforts
with the assistance of the Holders to facilitate removal of the restrictive
legends set forth in Section 10(a) of this Agreement from the Exchanged Shares
within ten (10) business days after expiration of the Prohibited Period
(provided certificates have been submitted to the Transfer Agent prior to the
end of the Prohibited Period). If for any reason the Legend cannot be removed as
contemplated by this section, the Corporation shall use commercially reasonable
efforts to work with the Holders to find an alternative solution that does not
require any extraordinary or material costs to be incurred by the Corporation
and the liquidated damages contemplated by this section shall not apply.

 

6



--------------------------------------------------------------------------------

6. Restrictions on Exchanged Shares.

(a) Prohibited Sale Period. For a period of twelve (12) months from the Closing
Date (the “Prohibited Period”), each Holder agrees that he, she or it shall not
(i) offer, sell, contract to sell, pledge or otherwise dispose of any of such
Holder’s Exchanged Shares (or securities convertible into or exchangeable for
such Exchanged Shares) received in the Exchange, whether held directly or
indirectly, or (ii) enter into a transaction which would have the same effect,
or enter into any swap, option, contract to purchase or sell, hedge or other
arrangement that transfers, in whole or in part, any economic consequences of
owning any such security.

(b) Permitted Sales. For the purpose of clarification, the Corporation
acknowledges that nothing contained in Section 6(a) of this Agreement is
intended to restrict a Holder’s ability to sell Arrowhead Shares that are not
Exchanged Shares that are held or acquired by the Holder in transactions outside
of this Agreement in the open market (unless as part of a plan or scheme to
evade the terms and conditions of this Agreement). Notwithstanding the
foregoing, each Holder acknowledges that they may be subject to other
restrictions imposed on them by the federal or state securities laws of the
United States.

7. Termination.

(a) In the event the Closing Date does not occur on or before June 1, 2009, this
Agreement may be terminated in writing after such date (i) by the Corporation or
(ii) by any Holder as to itself only (but not with respect to the other Holders)
and withdraw all of such Holder’s portion of Unidym Shares from the Exchange,
upon two (2) days prior written notice to the Corporation.

(b) In the event that any Person exercises its co-sale rights under the ROFR and
Co-Sale Agreement, and the number of Unidym Shares to be exchanged is reduced,
any Holder shall have the option to terminate this Agreement as to itself only,
and withdraw all of such Holder’s Unidym Shares from the Exchange, upon two
(2) days prior written notice to the Corporation.

8. Indemnification.

(a) Each Holder understands and acknowledges that the Corporation is relying on
representations, warranties, covenants and agreements made by such Holder to the
Corporation in this Agreement. Each Holder, as applicable, hereby agrees to
indemnify, defend and hold harmless the Corporation and its directors, officers,
shareholders, principals, Affiliates, representatives, agents and employees
(each, a “Corporation Indemnified Party”), against any and all loss, damage,
liability or expense (including, but not limited to, expenses related to the
investigation and enforcement of any provisions of this Agreement and/or any
reasonable attorneys’ fees) (collectively, “Losses”) which any Corporation
Indemnified Party may suffer, sustain or incur by reason of or in connection
with or arising under (i) any inaccuracy or breach of representation or warranty
of such Holder contained in this Agreement; (ii) the breach of this Agreement or
any covenant or agreement made by such Holder in this Agreement; or (iii) the
sale or distribution by such Holder of the Exchanged Shares in violation of this
Agreement and/or the Securities Act or any other applicable law. This right to
indemnification is in addition to any other remedy available to the Corporation
under this Agreement.

 

7



--------------------------------------------------------------------------------

(b) The Corporation understands and acknowledges that each Holder is relying on
representations, warranties, covenants and agreements made by the Corporation to
such Holder in this Agreement. The Corporation hereby agrees to indemnify,
defend and hold harmless each Holder and its officers, principals, Affiliates,
trustees, agents and representatives, as applicable, (each, a “Holder
Indemnified Party”), against any and all Losses which any Holder Indemnified
Party may suffer, sustain or incur by reason of or in connection with or arising
under (i) any inaccuracy or breach of representation or warranty of the
Corporation contained in this Agreement; or (ii) the breach of this Agreement or
any covenant or agreement made by the Corporation in this Agreement. This right
to indemnification is in addition to any other remedy available to each Holder
under this Agreement.

9. Certain Definitions.

(a) “Affiliate” (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, Controls or
is Controlled by or is under common Control with such first Person. As used in
this definition, “Control” (and, with correlative meanings, “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct the management or policies of a Person (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

(b) “Claims” shall mean the following of any nature whatsoever: security
interests, liens, deeds of trust, hypothecations, pledges, claims (pending or
threatened), charges, escrows, encumbrances, lock-up arrangements, options,
rights of first offer or refusal, community property rights, mortgages,
indentures, security agreements or other agreements, arrangements, contracts,
commitments, understandings or obligations, whether written or oral and whether
or not relating in any way to credit or the borrowing of money.

(c) “Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, independent or autonomous official
authority, agency, department, board, commission or instrumentality of the
United States or any other country, or any political subdivision thereof,
whether federal, state or local, and any tribunal, court or arbitrator(s) of
competent jurisdiction.

(d) “Person(s)” means and includes any natural persons, sole proprietorships,
corporations, limited partnerships, limited liability companies, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, all Governmental Authorities and
all other entities.

(e) “Transfer Agent” shall mean Computershare Limited, 350 Indiana St., Suite
800, Golden, CO 80401, in its capacity as transfer agent to the Corporation, or
any successor transfer agent to the Corporation.

 

8



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Legend Requirement. Each certificate representing Exchanged Shares held or
acquired by a Holder will contain legends acknowledging that the shares
represented by such certificate are restricted securities and are subject to
this Agreement, as follows:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NO SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GIFT, TRANSFER
OR OTHER DISPOSITION OR OFFER TO DO ANY OF THE FOREGOING MAY BE MADE UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES
LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF
COUNSEL ACCEPTABLE TO THE ISSUER, SUCH REGISTRATION UNDER THE SECURITIES ACT AND
OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

THE OWNERSHIP, ENCUMBRANCE, PLEDGE, ASSIGNMENT, SALE, TRANSFER OR OTHER
DISPOSITION OF THIS CERTIFICATE OF STOCK, OR SHARES ISSUED IN LIEU HEREOF, IS
SUBJECT TO THE RESTRICTIONS CONTAINED IN AN EXCHANGE AGREEMENT (“EXCHANGE
AGREEMENT”) BY AND AMONG THE CORPORATION AND CERTAIN STOCKHOLDERS OF THE
CORPORATION THAT REMAINS IN EFFECT UNTIL                      2010. A COPY OF
THE EXCHANGE AGREEMENT IS ON FILE AT THE OFFICE OF THE CORPORATION. ANY
ENCUMBRANCE, PLEDGE, ASSIGNMENT, SALE, TRANSFER OR OTHER DISPOSITION OF THIS
STOCK CONTRARY TO THE EXCHANGE AGREEMENT SHALL BE NULL AND VOID AND OF NO EFFECT
WHATSOEVER.

The Transfer Agent and any applicable broker shall each be instructed not to
recognize any transfer by a Holder that does not comply with this Agreement.

(b) Pre-Approval. The Corporation hereby pre-approves: (i) Wong, Cabello,
Lutsch, Rutherford & Brucculeri, L.L.P., counsel for certain of the Holders, as
“counsel acceptable to the issuer” for purpose of removing the Securities Act
legend set forth in Section 10(a) of this Agreement; and (ii) the form of
opinion of Wong, Cabello, Lutsch, Rutherford & Brucculeri, L.L.P. attached
hereto as Exhibit B relating to the removal of the restrictive legends set forth
in Section 10(a) of this Agreement from any or all of the Exchanged Shares as
long as such form of opinion and the applicable Holder complies with the terms
and conditions set forth in Section 5(b) of this Agreement.

(c) Assistance. By executing this Agreement, each of the Holders hereby requests
that the Corporation endeavor to assist Holders (without warranty of any kind)
in their compliance with the right of first refusal and co-sale mechanics and
requirements set forth in the ROFR and Co-Sale

 

9



--------------------------------------------------------------------------------

Agreement. Each such Holder agrees to fully and promptly cooperate with the
Corporation and, upon request, each such Holder shall reimburse the Corporation
for such Holder’s pro rata amount of any expenses incurred by the Corporation in
so complying up to a maximum aggregate amount of $2,000.

(d) Equitable Remedy. Each Party shall agree that in addition to any other
remedy that may be available to such Party hereunder, the Party shall be
entitled to specific performance. Notwithstanding anything to the contrary in
this Agreement, each Party shall be responsible for paying its own expenses,
including legal fees, incurred in enforcing this Agreement.

(e) Notices. All notices, claims, demands and other communications hereunder
shall be in writing and shall be deemed given upon (i) confirmation of receipt
of a facsimile transmission, (ii) confirmation of delivery when delivered by a
standard overnight carrier or (iii) the expiration of five (5) business days
after the day when mailed by registered or certified mail (postage prepaid,
return receipt requested), addressed to the respective Parties at the following
addresses (or such other address for a Party as shall be specified by like
notice):

 

If to the Corporation, to:      Arrowhead Research Corporation      201 South
Lake Avenue, Suite 703      Pasadena, CA 91101      Attention: Dr. Christopher
Anzalone      Telephone: (626) 304-3400      Fax: (626) 304-3401 with a copy to:
     Neal, Gerber & Eisenberg LLP      2 North LaSalle St.     

Chicago, IL 60602

Attn: Jonathan D. Wasserman

Telephone: (312) 269-8000

     Fax: (312) 269-1747 If to any Holder, to:      At the Holder’s address,
phone or fax number appearing on Exhibit A, attached hereto.      with a copy
to:     

Wong, Cabello, Lutsch, Rutherford

& Brucculeri, L.L.P.

Chasewood Bank Building

20333 SH 249

Suite 600

Houston, Texas 77070

Attn: Russell T. Wong

Telephone: (832) 446-2420

Fax: (832) 446-2424

 

10



--------------------------------------------------------------------------------

(f) No Third-Party Beneficiaries. Unless otherwise specifically set forth
herein, this Agreement shall not confer any rights or remedies upon any Person
other than the Parties hereto and their respective successors and assigns.

(g) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements, or representations by or among the
parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(i) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(k) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Corporation
and each Holder.

(l) Gender. All pronouns and any variation thereof shall be deemed to refer to
the masculine, feminine, neuter, singular, or plural as the identity of the
person or entity or the context may require.

(m) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(n) No Presumption Against Drafter. Each of the Parties has jointly participated
in the negotiation and drafting of this Agreement. In the event of any ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by each of the Parties and no presumptions or
burdens of proof shall arise favoring any Party by virtue of the authorship of
any of the provisions of this Agreement.

(o) Successors and Assigns. Except as otherwise specifically provided herein,
this Agreement shall be binding upon, and inure to the benefit of, the Parties
hereto and their respective successors and permitted assigns.

(p) Survival. All covenants, agreements, representations and warranties made
herein shall survive the Closing and the consummation of the Exchange of the
Unidym Shares.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Exchange Agreement has been duly executed by or on
behalf of each of the parties hereto on the date first above written.

 

ARROWHEAD RESEARCH CORPORATION, a Delaware corporation By:  

/s/    Christopher Anzalone

Name:   Christopher Anzalone Title:   President & Chief Executive Officer
HOLDERS: Bob G. Gower

/s/    Bob G. Gower

Bob G. Gower Allison Gower Trust By:  

/s/    Allison Gower, Trustee

  Allison Gower, Trustee   Allison Gower Trust Rachel Gower Trust By:  

/s/    Rachel Gower, Trustee

  Rachel Gower, Trustee   Rachel Gower Trust Morganne Gower Trust By:  

/s/    Morganne Mathew, Trustee

  Morganne Mathew, Trustee   Morganne Gower Trust William A. McMinn By:  

/s/    William A. McMinn

  William A. McMinn

 

12



--------------------------------------------------------------------------------

EXHIBIT A – Exchanged Shares

 

Holder

(Name and Address)

   Number of
Unidym
Shares
Prior to
Exchange    Number of
Exchanged
Shares
Received1

Bob G. Gower

   480,671   

Allison Gower Trust

   338,000   

Rachel Gower Trust

   338,000   

Morganne Gower Trust

   338,000   

William A. McMinn

   5,114   

 

1

Please note that the Exchanged Shares shall include all shares beneficially
owned by such Holders, including any Unidym Shares released from escrow but
reduced by any shares that are subject to the proper exercise of any right of
first refusal.